Citation Nr: 1640299	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral tinnitus. 

4.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps, from June 1959 through May 1963.

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California (hereinafter Agency of Original Jurisdiction ("AOJ")).  In that decision, the AOJ addressed multiple service connection claims.  In June 2011, the AOJ received a written document from the Veteran construed as a Notice of Disagreement (NOD), but the scope of disagreement was unclear.  In July 2011, the Veteran's representative clarified that the June 2011 NOD applied only to the Veteran's claim of service connection for bilateral hearing loss.  In July 2012, the AOJ issued a Statement of the Case (SOC) addressing only the hearing loss claim.  In an August 2012 statement, the Veteran stated it was not his intention to not appeal his denial of service connection for tinnitus.  The Board has read the Veteran's June 2011 NOD broadly, and finds that it adequately expresses disagreement with the denial of service connection for both his bilateral hearing loss and tinnitus.  See 38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50, 54-55 (2000).  Therefore, the Veteran timely appealed his denial of service connection for bilateral tinnitus, and appellate review is appropriate.  38 C.F.R. § 20.302(a). 

Subsequently, in June 2016, the Veteran appeared and provided testimony before the undersigned Veteran's Law Judge ("VLJ") via videoconference.  A transcript of the hearing has been included in the claims file.

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and bilateral tinnitus in a February 2004 rating decision on the basis of no current disability.  The Veteran was notified of the decision, but did not file new evidence or an NOD within one year. 

2.  The evidence added to the record since February 2004 is new and material as it establishes current hearing loss and tinnitus disabilities curing the prior evidentiary deficit, and raises a reasonable possibility of substantiating the Veteran's claim for service connection of his bilateral hearing loss and tinnitus. 

3.  The Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active service. 

4.  The Veteran's current bilateral tinnitus began during, or was otherwise caused by, his active service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied entitlement to service connection for the Veteran's bilateral hearing loss and bilateral tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  The Veteran submitted new and material evidence regarding his claim for service connection of his bilateral hearing loss and bilateral tinnitus, and his claims for service connection have been reopened.  38 U.S.C.A. § 5108 (West 2014); 38°C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated January 2003, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Specific to the new and material evidence issues, in a recent opinion, the VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a)(1) did not require the VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C.A. § 5103(a) to require that the VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  To summarize, in a claim to reopen, while the VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, the VA is still required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In any event, in this case, the June 2010 and December 2012 notice letters both explained and defined the term "new and material evidence."  

With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that all available service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records.  However, the Veteran stated in his August 2012 notice of disagreement that he underwent yearly hearing evaluations through his civilian employer.  See August 2012 Notice of Disagreement.  Despite this statement, no attempt has been made to request these records and/or associate them with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Regardless of this error, the Board is granting in full the benefit sought on appeal.  As the Board is reopening and granting the claims for service connection of the Veteran's bilateral hearing loss and bilateral tinnitus, the claims are substantiated, and there are no further notice and assistance requirements.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

New and Material Evidence

The Veteran's initial claims for entitlement to service connection for bilateral hearing loss and bilateral tinnitus were denied by a February 2004 rating decision.  By letter dated February 12, 2004, the Veteran was notified of this rating decision and of his appellate rights.  The Veteran did not file any new evidence or file a notice of disagreement within one year and the decision became final.  See 38°U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  At the time of the final February 2004 rating decision, the evidence of record included a May 1959 service induction examination, and VA treatment records dated February 2003 through January 2004.  Notably, the majority of the Veteran's STRs were not obtained or associated with his claims file at the time of the final February 2004 rating decision.  Based upon a review of the available records, the RO denied the Veteran's claim for service connection of bilateral hearing loss for failure to establish a current disability for VA purposes.  See 38°C.F.R. 3.385.  The Veteran's claim of service connection for his bilateral tinnitus was similarly denied for failure to establish a current disability. 

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.  

In May 2010, the Veteran sought to reopen his previously denied claims for service connection of his bilateral hearing loss and bilateral tinnitus.  During the course of the appeal, the Veteran submitted new evidence including VA treatment records from May 2010, VA Audiology Progress Notes dated May 2010 through August 2010, the report from a March 2011 VA examination and a private medical opinion as well as several statements submitted by the Veteran, and his June 2016 hearing testimony. 

Furthermore, despite numerous and documented attempts to obtain the Veteran's STRs, the RO was unable to locate a complete copy.  See May 2006 VA Memo Re Formal Finding of Unavailability of Federal Records.  However, the RO was able to obtain an associate an incomplete copy of the Veteran's STRs, including an enlistment physical examination and treatment reports from Naval Hospital, Camp Pendleton from March 1963 through May 1963. 

With regard to the RO securing additional STRs subsequent to the final February 2004 rating decision, the Board is aware that under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

In accordance with the above provision, new and material evidence is not needed to reopen a previously denied claim when relevant STRs and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed and reconsidered on a de novo basis.  However, in the present case, none of the additional STRs secured after the final February 2004 rating decision are relevant to the issues of service connection for bilateral hearing loss or tinnitus.  Thus, it follows that in order to reopen the previously decided, final claims for service connection for bilateral hearing loss and tinnitus, the Veteran must present new and material evidence in accordance with 38 C.F.R. § 3.156(a).  This requirement remains intact.  

The Board finds the evidence received since the RO's February 2004 rating decision was not previously considered and is, therefore, "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As discussed above the Veteran's claims were previously denied for failure to establish a current disability.  As such, if the new evidence is able to raise a reasonable possibility of substantiating that the Veteran currently has a bilateral hearing loss disability for VA purposes and bilateral tinnitus, the evidence will be considered material.  

The new evidence submitted with the Veteran's claim to reopen includes a June 2010 audiology consultation.  Air conduction testing reported the Veteran had an average decibel loss of 50 dBHL in his left ear and 45 dBHL in the right ear.  Additionally, pure tone threshold testing revealed the Veteran experienced bilateral "mild to severe" sensorineural hearing loss from 250 Hz to 8000 Hz.  This examination further reports the Veteran experiences bilateral tinnitus, which initially manifested 40 years ago, and has gradually worsened.  

Moreover, the March 2011 VA examination documents that the Veteran experiences a current bilateral hearing loss disability under VA regulations.  The March 2011 VA examination further diagnosed the Veteran with bilateral tinnitus.  During this examination, audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
70
70
LEFT
35
30
45
70
70

A hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

As such, the Board finds the March 2011 VA examination provides evidence that the Veteran had a bilateral hearing loss disability for VA purposes.  Additionally, the evidence reflects a diagnosis for bilateral tinnitus.  This new evidence addresses a requirement of service connection that was previously denied, specifically the failure to establish a current disability.  Therefore this new evidence is material and the Veteran's claims for service connection of bilateral hearing loss and bilateral tinnitus are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for Bilateral Hearing Loss

As discussed above, the Veteran is seeking service connection for his bilateral hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, as described above, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As discussed above, the Board notes a review of the medical evidence establishes that the Veteran's current bilateral hearing loss constitutes a disability pursuant to 38 C.F.R. § 3.385.  Therefore, the presence of a current bilateral hearing loss disability is established.

The Board additionally finds the Veteran was exposed to loud noises during his time in service.  The Veteran's DD-214 reflects that his military occupational specialty ("MOS") was a field radio operator.  As the Veteran described, this MOS exposed him to both high frequency noises, from communication and radio equipment, in addition to loud noises when he worked around machine guns and other guns.  See June 2011 Notice of Disagreement.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS of "radio operator" involved a "moderate" probability of noise exposure during service.  However, this Department of Defense MOS listing does not take into account the Veteran's exposure to live ammunition and noise trauma from gun firings.  

Furthermore, the Veteran has consistently alleged his current hearing loss is the result of acoustic noise trauma during his active military service.  For example, in his initial January 2003 claim, the Veteran alleged his current hearing loss symptoms were due to his use of the "self-propelled ISS Howitzer" gun while during military service.  Additionally, the Veteran submitted a list of other weapons he "fired or was in close contact with during his time with the Marine Corps."  See June 2011 Notice of Disagreement.  His DD-214 also confirmed he received the "Rifle Marksman" badge and the "Pistol Marksman" badge.  The Veteran further alleged he was not provided hearing protection while in service.  Accordingly, the Board finds the Veteran was exposed to very loud noises, in addition to high frequency radio noises, during his active duty service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.  As noted above, the Veteran has consistently alleged his current hearing loss was caused by his in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence to determine whether a nexus between his current bilateral hearing loss and his in-service noise exposure exists.  

In this regard, the Board notes the Veteran's complete STRs could not be obtained.  Therefore, there is no exit examination which indicates whether the Veteran experienced a hearing loss disability at the time of his separation from active service.  The Board is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).  

Following a March 2011 VA examination and review of the Veteran's medical records, the examiner opined the Veteran's current bilateral hearing loss was less likely than not caused by his in-service exposure to high frequency and loud noises.  Although the examiner noted the Veteran's "high frequency pattern of [hearing] loss is consistent with that of noise induced hearing loss," she reasoned his military noise exposure was not the cause because the Veteran did not seek treatment for his symptoms during or immediately following service.  However, while a gap in treatment may be a factor to consider, it is not determinative in resolving a question of nexus.  See Maxson v. Gober, 230 F.3d 1330, 133 (Fed. Cir. 2000).  The VA examiner's rational further ignores the Veteran's lay statements of symptoms developing "after [exposure to] live fire ranges."  See March 2011 VA Examination.  The Court has held where a veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the Board finds the VA examiner's reliance upon the Veteran's gap in treatment and failure to discuss the Veteran's lay statements undermines the overall probative value of this opinion.  

Additionally, the VA examiner opined the Veteran's 40 year civilian career as machine operator was more likely the cause of the Veteran's current bilateral hearing loss disability.  Specifically, the VA examiner noted the Veteran worked as a machine operator for 40 years, and was therefore exposed to loud noises for 40 years, and did not wear any ear protection.  However, the Veteran has consistently reported wearing protection while working.  For example, in his August 2012 notice of disagreement, the Veteran reports he was required by federal law to wear ear protection while working.  As the Veteran's statements have been consistent on this issue, the Board places greater weight in his statements.  Therefore, any reliance upon the Veteran's civilian career as an intervening cause is given significantly reduced probative weight.

The evidentiary record contains a second medical nexus opinion, from a private audiologist, Dr. F.M.  See November 2013 Audiology Report.  During this examination, Dr. F.M., reported the Veteran experiences "moderate to severe sensorineural hearing loss, that is worse in the high frequencies."  Based upon this examination, and a review of the Veteran's history, Dr. F.M. concludes there "is a possibility that noise exposure during and post military contributed to the hearing loss."  However, in this opinion, Dr. F.M. reported the Veteran used ear protection during his post-military career as a machine operator.  Dr. F.M. additionally notes the Veteran alleged an onset of hearing loss upon his discharge from active duty service.  Therefore, this opinion offers circumstantial evidence that the Veteran's in-service noise exposure contributed to his current bilateral hearing loss disorder.  

After evaluating the medical nexus opinion evidence of record, the Board is left with a combination of both positive and negative nexus opinions regarding the Veteran's bilateral hearing loss.  As discussed above, each opinion contains certain flaws which undermine their overall probative value.  However, there is no apparent basis for wholly rejecting one opinion and completely favoring another.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In light of the foregoing, the Board concludes that the evidence for and against the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of the doubt to the Veteran, service connection for bilateral hearing loss is granted.  

Service Connection for Bilateral Tinnitus

The Veteran additionally seeks entitlement to service connection for bilateral tinnitus.  Throughout his appeal, the Veteran has alleged his exposure to high frequency and loud noises during service caused his current bilateral tinnitus.  See June 2015 Statement in Appeal of Denial to Board.  He is currently diagnosed with tinnitus.

The Board acknowledges that the Veteran was exposed to high frequency and loud noises during his military service.  As discussed above, the Veteran's DD-214 reflects that his MOS was a field radio operator.  This position exposed the Veteran to both high frequency noises, from communication and radio equipment, in addition to loud noises when he worked around machine guns and other guns.  Therefore it is clear from the record that the Veteran had military noise exposure.  See 38 U.S.C. § 1154(a).  However, neither exposure to noise in the military, nor a currently diagnosed disability, alone are grounds for service connection in all cases.  Rather, the military noise exposure must cause the tinnitus.  This connection can be established by either medical opinion of record, or by credible evidence that establishes continuity of symptomatology.  The Board will now turn to a discussion of the etiology of the Veteran's tinnitus.

As discussed above, the Veteran's complete STRs were not able to be found or associated with the Veteran's file.  A review of these incomplete STRs, does not show that the Veteran ever reported any symptoms of tinnitus during his military service.  Therefore, there is no evidence which shows that the Veteran received any medical treatment for ringing or buzzing in his ears during service.  However, lack of medical treatment in service alone does not determine whether the Veteran's symptoms have continued since service.

The Veteran may also establish continuity of symptomatology by his own lay testimony.  The Court has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when: (1) a lay person is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Id.; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the record includes the Veteran's descriptions of constant ringing in his ears, since his separation from military service.  See June 2011 Notice of Disagreement and August 2012 Statement in Support of Claim.  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board further notes that tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Throughout the evidence of record the Veteran has consistently related his current tinnitus to his exposure to acoustic trauma while in service, and the record does not contain any suggestion of an alternative, conflicting date of symptom onset.  As the Veteran's testimony has been consistent, the Board finds no reason to doubt the veracity or credibility of his testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, service connection for tinnitus can be established based upon continuity of symptomatology since service under 38 C.F.R. § 3.303(b).

The Board further notes that, as held above, service connection for sensorineural hearing loss has been established.  The March 2011 VA examiner opined that "noise exposure from any source will affect outer hair cell functioning" and thus cause tinnitus.  She additionally opined the Veteran's "high frequency pattern of loss is consistent with that of noise induced hearing loss."  

Moreover, the Director of the VA Compensation and Pension Service observed in VBA Training Letter 10-02 (March 2010) that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  It was also noted that "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurred" ... "Therefore, delayed-onset tinnitus must be considered."  It was further observed that sensorineural hearing loss is the most common cause of tinnitus.

In conclusion, given the Veteran's consistent lay testimony relating his tinnitus symptoms to his military service and the medical opinion relating tinnitus to the now service-connected sensorineural hearing loss, the Board concludes that the evidence for and against the Veteran's claim for service connection is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral tinnitus is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.   

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral tinnitus is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for bilateral tinnitus is granted.   


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


